Exhibit 10.3

EXECUTION COPY

AMENDMENT NO. 3

Dated as of October 1, 2008

to

PURCHASE AND SALE AGREEMENT

Dated as of November 30, 2000

This AMENDMENT NO. 3 (this “Amendment”), dated as of October 1, 2008, is entered
into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO AS ORIGINATORS
(each, a “Remaining Originator”; and collectively, the “Remaining Originators”),
WORTHINGTON TAYLOR, INC. (the “Released Originator”) and WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Remaining Originators and the Released Originator have entered into
a certain Purchase and Sale Agreement dated as of November 30, 2000, as amended
by Amendment No. 1 dated May 18, 2001 and as further amended by Amendment No. 2
dated August 25, 2006 (as amended, the “Agreement”);

WHEREAS, the parties hereto wish to make certain changes to the Agreement as
herein provided;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Agreement.

SECTION 2. Amendments to Agreement. The Agreement is hereby amended as follows:

2.1 The parties hereto hereby agree that upon the effectiveness of this
Amendment, the Released Originator shall no longer be party to the Agreement or
any other Transaction Document and shall no longer have any obligations or
rights thereunder (other than such obligations which by their express terms
survive termination of the Agreement or such other Transaction Document, as
applicable).

2.2 Schedule I of the Agreement is hereby amended and restated in its entirety
as set forth on Schedule A attached hereto.

2.3 Schedule 5.15 of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 5.15 attached hereto.

2.4 Schedule 6.1(f) of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 6.1(f) attached hereto.

 

  1   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

SECTION 3. Authorization to File Financing Statements. Upon the effectiveness of
this Amendment, each of the Released Originator and the Company hereby
authorizes the Administrator to file (at the expense of the Company) one or more
UCC-3 amendments in the form of Exhibit A hereto.

SECTION 4. Miscellaneous.

4.1 Representations and Warranties.

(a) Each Remaining Originator and the Company hereby makes, with respect to
itself, the representations and warranties as follows:

(i) Representations and Warranties. The representations and warranties contained
in Article V of the Agreement of such Remaining Orignators are true and correct
as of the date hereof (unless stated to relate solely to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date);

(ii) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part. This
Amendment and the Agreement, as amended hereby, are its valid and legally
binding obligations, enforceable in accordance with its terms; and

(iii) Termination Event. No Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event has occurred and is continuing.

(b) The Company hereby represents and warrants, with respect to itself that:

(i) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Receivables Purchase Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date); and

(ii) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4.2 Effectiveness. This Amendment shall become effective as of the date hereof
upon (i) receipt by the Administrator of (a) counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the other parties hereto
and (b) such other documents, agreements, instruments and opinions as the
Administrator may request and (ii) the cancellation and return to the Company
(with a copy to the Administrator) of the Company Note in favor of the Released
Originator.

 

  2   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

4.3 References to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof” ,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

4.4 Effect on the Agreement. Except as specifically amended above, the Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

4.5 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, except as
specifically set forth herein.

4.6 Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York (without giving effect to the conflicts of law
principles thereof other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

4.7 Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

4.8 Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

4.9 Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  3   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their

respective officers thereunto duly authorized, as of the date first above
written.

 

WORTHINGTON RECEIVABLES CORPORATION By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer

 

  S-1   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

REMAINING ORIGINATORS: DIETRICH INDUSTRIES, INC. By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer THE GERSTENSLAGER COMPANY By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer

THE WORTHINGTON STEEL COMPANY,

a Delaware corporation

By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer

THE WORTHINGTON STEEL COMPANY,

a North Carolina corporation

By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer

THE WORTHINGTON STEEL COMPANY,

an Ohio corporation

By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer

 

  S-2   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

WORTHINGTON CYLINDERS CORPORATION By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer WORTHINGTON CYLINDERS WISCONSIN, LLC
By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer WORTHINGTON STEEL COMPANY OF DECATUR,
L.L.C. By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer WORTHINGTON STEEL COMPANY OF KENTUCKY,
LLC By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer WORTHINGTON STEEL OF MICHIGAN, INC.
By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer

 

  S-3   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

RELEASED ORIGINATOR: WORTHINGTON TAYLOR, INC. By:  

/s/ Lester V. Hess

  Name: Lester V. Hess   Title: Treasurer

 

  S-4   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:  

/s/ William P. Falcon

Name:   William P. Falcon Title:   Vice President

 

  S-5   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Schedule I

LIST OF ORIGINATORS

Dietrich Industries, Inc., a Pennsylvania Corporation

The Gerstenslager Company, a Michigan Corporation

The Worthington Steel Company, a Delaware corporation

The Worthington Steel Company, a North Carolina corporation

The Worthington Steel Company, an Ohio corporation

Worthington Cylinders Wisconsin, LLC, an Ohio limited liability company

Worthington Steel Company of Decatur, L.L.C., an Alabama limited liability
company

Worthington Steel Company of Kentucky, LLC, a Kentucky limited liability company

Worthington Steel of Michigan, Inc., a Michigan corporation

Worthington Cylinders Corporation, an Ohio Corporation

 

  Sch. A-1   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule 5.15

TRADE NAMES

 

Legal Name

 

Trade Names

Dietrich Industries, Inc.   Cimple Steel Solutions   Dietrich Design   Dietrich
Metal Framing   Unimast   Worthington Industries   Worthington Steel The
Gerstenslager Company   Gertenslager Company   Worthington Industries  
Worthington Steel Company The Worthington Steel Company, a Delaware  
Worthington Steel - Malvern corporation   Worthington Steel Company The
Worthington Steel Company, a North   Worthington Steel - Rock Hill Carolina
corporation   Worthington Steel Company The Worthington Steel Company, an Ohio  
Worthington Steel - Baltimore corporation   Worthington Steel - Columbus  
Worthington Steel - Delta   Worthington Steel - Monroe   Worthington Steel -
Porter   Worthington Steel Company Worthington Cylinders Corporation  
Worthington Cylinders   Worthington Industries Worthington Cylinders Wisconsin,
LLC   Worthington Cylinders   Gerett Product   Worthington Industries
Worthington Steel Company of Decatur, L.L.C.   Worthington Steel - Decatur  
Worthington Steel Company   The Worthington Steel Company Worthington Steel
Company of Kentucky, LLC   Worthington Steel - Louisville   Worthington Steel
Company   The Worthington Steel Company

 

  Sch. 5.15-1   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

Worthington Steel of Michigan, Inc.   Worthington Steel - Jackson   Worthington
Steel Company   The Worthington Steel Company

The Worthington Steel Company, a Delaware corporation, was originally
incorporated as Worthington Ventures, Inc., a Delaware corporation, in March
1992. The Worthington Steel Company, a Pennsylvania corporation, which held the
Malvern, PA facility, merged with an into Worthington Ventures, Inc. on
November 26, 1996 as part of a corporate reorganization. Worthington Ventures,
Inc., a Delaware corporation, was the surviving entity and changed its name to
The Worthington Steel Company.

The Worthington Steel Company, an Ohio corporation, was originally incorporated
on February 10, 1998 as The Worthington Steel Company of Ohio, Inc. On May 22,
1998, as part of a corporate reorganization, its name was changed to the current
name, The Worthington Steel Company.

 

  Sch. 5.15-2   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule 6.3(f)

LOCATION OF EACH ORIGINATOR

 

Originator

 

Location

Dietrich Industries, Inc.   Pennsylvania The Gerstenslager Company   Michigan
The Worthington Steel Company, a Delaware corporation   Delaware The Worthington
Steel Company, a North Carolina corporation   North Carolina The Worthington
Steel Company, an Ohio corporation   Ohio Worthington Cylinders Corporation  
Ohio Worthington Cylinders Wisconsin, LLC   Ohio Worthington Steel Company of
Decatur, LLC   Alabama Worthington Steel Company of Kentucky, L.L.C.   Kentucky
Worthington Steel Company of Michigan, Inc.   Michigan

 

  Sch. 6.3(f)-1   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

LOCATION OF CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF

BUSINESS OF EACH ORIGINATOR

 

Originator

 

Location

Dietrich Industries, Inc.   200 Old Wilson Bridge Road   Columbus, OH 43085  
8911 Bethlehem Blvd.   Baltimore, MD 21219   4200 Cedar Boulevard   Baytown, TX
77520   100 Fulton Street   Boonton, NJ 07005   2001 Cooley Dr.   Colton, CA
92324   6700 Franklin St.   Denver, CO 80229   1435 165th St.   Hammond, IN
46320   1012 West Wintergreen Rd.   Hutchins, TX 75141   3901 Olympic Boulevard
  Joliet, IL 60431   91-300 Hanua St.   Kapolei, HI 96707   15546 W. 108th St.  
Lenexa, KS 66219   198 Summer St.   Lunenburg, MA 01462   330 Greenwood Place  
McDonough, GA 30253

 

  Sch. 6.3(f)-2   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

  3505 NW 123rd Street   Miami, FL 33167   978 S. Camino Oro Drive   Phoenix, AZ
85338   3351 East Valley Rd.   Renton, WA 98055   3162 Worthington Way   Rock
Hill, SC 29730   2525 South Airport Way   Stockton, CA 95206   1985 North River
Road   Warren, OH 44483 The Gerstenslager Company   200 Old Wilson Bridge Road  
Columbus, OH 43085   1425 East Bowman Street   Wooster, OH 44691 The Worthington
Steel Company, a Delaware   200 Old Wilson Bridge Road corporation   Columbus,
Ohio 43085 The Worthington Steel Company, a North   200 Old Wilson Bridge Road
Carolina corporation   Columbus, Ohio 43085   3162 Worthington Way   Rock Hill,
South Carolina 29730 The Worthington Steel Company, an Ohio   200 Old Wilson
Bridge Road corporation   Columbus, Ohio 43085   8911 Kelso Drive   Baltimore,
Maryland 21221   1127 Dearborn Drive   Columbus, Ohio 43085   6303 County Road
10   Delta, Ohio 43515   100 Worthington Drive   Porter, Indiana 46304   350
Lawton Avenue   Monroe, Ohio 45050

 

  Sch. 6.3(f)-3   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

Worthington Cylinders Corporation   200 Old Wilson Bridge Road   Columbus, Ohio
43085   1085 Dearborn Drive   Columbus, OH 43085 Worthington Cylinders
Wisconsin, LLC   200 Old Wilson Bridge Road   Columbus, OH 43085   300 East
Breed Street   Chilton, WI 53014 Worthington Steel Company of Decatur, LLC   200
Old Wilson Bridge Road   Columbus, Ohio 43085   1400 Red Hat Road, N.W.  
Decatur, Alabama 35601 Worthington Steel Company of Kentucky, L.L.C.   200 Old
Wilson Bridge Road   Columbus, Ohio 43085   1152 Industrial Boulevard  
Louisville, Kentucky 40219 Worthington Steel of Michigan, Inc.   200 Old Wilson
Bridge Road   Columbus, Ohio 43085

 

  Sch. 6.3(f)-4   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

 

Location

Dietrich Industries, Inc.   200 Old Wilson Bridge Road   Columbus, OH 43085  
8911 Bethlehem Blvd.   Baltimore, MD 21219   4200 Cedar Boulevard   Baytown, TX
77520   100 Fulton Street   Boonton, NJ 07005   2001 Cooley Dr.   Colton, CA
92324   6700 Franklin St.   Denver, CO 80229   1435 165th St.   Hammond, IN
46320   1012 West Wintergreen Rd.   Hutchins, TX 75141   3901 Olympic Boulevard
  Joliet, IL 60431   91-300 Hanua St.   Kapolei, HI 96707   15546 W. 108th St.  
Lenexa, KS 66219   198 Summer St.   Lunenburg, MA 01462   330 Greenwood Place  
McDonough, GA 30253   3505 NW 123rd Street   Miami, FL 33167   978 S. Camino Oro
Drive   Phoenix, AZ 85338   3351 East Valley Rd.   Renton WA 98055

 

  Sch. 6.3(f)-5   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

  3162 Worthington Way   Rock Hill, SC 29730   2525 South Airport Way  
Stockton, CA 95206   1985 North River Rd.   Warren, OH 44483 The Gerstenslager
Company   200 Old Wilson Bridge Road   Columbus, OH 43085   1425 East Bowman
Street   Wooster, OH 44691 The Worthington Steel Company, a Delaware   200 Old
Wilson Bridge Road corporation   Columbus, Ohio 43085 The Worthington Steel
Company, a North   200 Old Wilson Bridge Road Carolina corporation   Columbus,
Ohio 43085   3162 Worthington Way   Rock Hill, South Carolina 29730 The
Worthington Steel Company, an Ohio   200 Old Wilson Bridge Road corporation  
Columbus, Ohio 43085   8911 Kelso Drive   Baltimore, Maryland 21221   1127
Dearborn Drive   Columbus, Ohio 43085   6303 County Road 10   Delta, Ohio 43515
  100 Worthington Drive   Porter, Indiana 46304   350 Lawton Avenue   Monroe,
Ohio 45050 Worthington Cylinders Corporation   200 Old Wilson Bridge Road  
Columbus, OH 43085   1085 Dearborn Drive   Columbus, OH 43085

 

  Sch. 6.3(f)-6   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

Worthington Cylinders Wisconsin, LLC   200 Old Wilson Bridge Road   Columbus,
Ohio 43085   300 East Breed Street   Chilton, WI 53014 Worthington Steel Company
of Decatur, LLC   200 Old Wilson Bridge Road   Columbus, Ohio 43085   1400 Red
Hat Road, N.W.   Decatur, Alabama 35601 Worthington Steel Company of Kentucky,
L.L.C.   200 Old Wilson Bridge Road   Columbus, Ohio 43085   1152 Industrial
Boulevard   Louisville, Kentucky 40219 Worthington Steel of Michigan, Inc.   200
Old Wilson Bridge Road   Columbus, Ohio 43085   1150 S. Elm Street   Jackson,
Michigan 49204

 

  Sch. 6.3(f)-7   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT A

UCC-3s TO BE FILED

(attached)

 

  Exh. A-1   3rd Amendment to the     Purchase and Sale Agreement



--------------------------------------------------------------------------------

LOGO [g166800ex10_3pg020.jpg]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

             B. SEND ACKNOWLEDGMENT TO: (Name and Address)                      
                                                                               
                                                                           THE
ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #  

 

2006148676-2    Filed: 8/28/06

 

1b.

¨

   This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the REAL ESTATE RECORDS.

2. ¨   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement. 3. ¨   CONTINUATION: Effectiveness of the Financing
Statement identified above with respect to security interest(s) of the Secured
Party authorizing this Continuation Statement is continued for the additional
period provided by applicable law. 4. ¨   ASSIGNMENT (full or partial): Give
name of assignee in item 7a or 7b and address of assignee in item 7c; and also
give name of assignor in item 9. 5.  

AMENDMENT (PARTY INFORMATION): This Amendment affects  ¨ Debtor or  ¨ Secured
Party of record. Check only one of these two boxes.

 

Also check one of the following three boxes and provide appropriate information
in items 6 and/or 7.

    ¨  

CHANGE name and/or address: Give current record name in item 6a or 6b; also give
new name (if name change) in item 7a or 7b and/or new address (if address
change) in item 7c.

 

  ¨   DELETE name: Give record name to be deleted in item 6a or 6b.   ¨   ADD
name: Complete item 7a or 7b, and also item 7c; also complete items 7d-7g (if
applicable).

6.   CURRENT RECORD INFORMATION:

OR  

6a. ORGANIZATION’S NAME

Worthington Taylor, Inc.

 

6b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME    SUFFIX 7.   CHANGED (NEW) OR ADDED INFORMATION: OR
 

7a. ORGANIZATION’S NAME

 

 

7b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME    SUFFIX 7c.  

MAILING ADDRESS

 

  CITY   STATE    POSTAL CODE    COUNTRY 7d.  

TAX ID #:    SSN OR EIN

 

 

ADD’L INFO RE

ORGANIZATION

DEBTOR

  7e. TYPE OF ORGANIZATION   7f. JURISDICTION OF ORGANIZATION   7g.
ORGANIZATIONAL ID #, if any    ¨NONE 8.   AMENDMENT (COLLATERAL CHANGE); check
only one box.       

Describe collateral  ¨  deleted or  ¨  added, or give entire  x  restated
collateral description, or describe collateral  ¨  assigned.

 

The Collateral description is hereby deleted and replaced with the Collateral
description attached hereto as Schedule A and made a part hereof.

          9.   NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name
of assignor, if this is an Assignment). If this is an Amendment authorized by a
Debtor which adds collateral or adds the authorizing Debtor, or if this is a
Termination authorized by a Debtor, check here  ¨   and enter name of DEBTOR
authorizing this Amendment. OR  

9a. ORGANIZATION’S NAME

PNC Bank, National Association

 

9b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME    SUFFIX 10.  

OPTIONAL FILER REFERENCE DATA

Filed with: Michigan Department of State     00691175-86    No. of additional
pages attached: 3             doc# 13432254

FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT AMENDMENT (FORM UCC3)
(REV. 07/29/98)

NATUCC3 4/23/01 C T System Online



--------------------------------------------------------------------------------

SCHEDULE A

to

Uniform Commercial Code Financing Statement

on Form UCC-1

DEBTOR/SELLER:

Worthington Taylor, Inc.

200 Old Wilson Bridge Road

Columbus, Ohio 43085

SECURED PARTY/PURCHASER:

Worthington Receivables Corporation

1205 Dearborn Drive

Columbus, Ohio 43085

ASSIGNEE OF SECURED

PARTY/PURCHASER

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

The financing statement (the “Financing Statement”) to which this Schedule A is
attached and made a part thereof covers all right, title and interest of the
Debtor/Seller in, to and under all of the following, whether now or hereafter
owned, existing or arising (collectively, the “Collateral”):

(a) each Receivable purchased by the Secured Party/Purchaser from the
Debtor/Seller on or prior to October 1, 2008 pursuant to the Purchase and Sale
Agreement and the Related Security;

(b) all monies due or to become due to the Debtor/Seller with respect to any of
the foregoing;

(c) all books and records of the Debtor/Seller related to any of the foregoing,
and all Transaction Documents to which the Debtor/Seller is a party, together
with all rights (but not obligations) of the Debtor/Seller thereunder; and

(d) all collections and other proceeds and amounts received or receivable by the
Debtor/Seller under any of the foregoing.

 

Page 1 of 3



--------------------------------------------------------------------------------

The Financing Statement is being filed to perfect all interests in the
Collateral purchased on or prior to October 1, 2008 by the Secured
Party/Purchaser from the Debtor/Seller pursuant to the Purchase and Sale
Agreement.

As used herein, the following terms shall have the meanings set forth below:

“Administrator” means PNC Bank, National Association, a national bank
association, as Administrator, together with its successors or assigns in such
capacity.

“Contract” means with respect to any Receivable, all contracts, understandings,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Lock-Box Agreement” means an agreement, among the Debtor/Seller, the Secured
Party/Purchaser, the Servicer, the Administrator, Market Street Funding LLC and
a lock-box bank.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the contact relating to such Receivable.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or political
subdivision thereof.

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement
dated as of November 30, 2000 among Secured Party/Purchaser and each of the
entities listed on Schedule I thereto, as the same may be amended, supplemented,
amended and restated, or otherwise modified from time to time.

“Purchaser Group Fee Letter” has the meaning set forth in the Receivables
Purchase Agreement.

“Receivable” means any indebtedness and other obligations owed to the
Debtor/Seller by or any right of the Debtor/Seller to payment from or on behalf
of an Obligor, whether constituting an account, chattel paper, instrument or
general intangible, arising in connection with the sale of goods or the
rendering of services by the Debtor/Seller, and includes the obligation to pay
any finance charges, fees and other charges with respect thereto. Indebtedness
and other obligations arising from any one transaction, including indebtedness
and other obligations represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other obligations arising from any other transaction.

“Receivables Purchase Agreement” means that certain Receivables Purchase
Agreement, dated as of November 30, 2000 among Secured Party/Purchaser, the
Servicer, the Administrator, Market Street Funding LLC and such other Persons
that may become parties thereto, as amended, supplemented, amended and restated,
or otherwise modified from time to time in accordance with the terms thereof.

 

Page 2 of 3



--------------------------------------------------------------------------------

“Related Security” means, with respect to any Receivable: (a) all of the
Debtor/Seller’s interest in any goods (including returned goods), and
documentation of title evidencing the shipment or storage of any (including
returned goods), relating to any sale giving rise to such Receivable; (b) all
instruments and chattel paper that may evidence such Receivable; (c) all other
security interests or liens and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto; and (d) all of the
Debtor/Seller rights, interests and claims under the Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable
whether pursuant to the Contract related to such Receivable or otherwise.

“Servicer” means Worthington Industries, Inc., as the initial Servicer, and any
of its successors and assigns.

“Transaction Documents” means the Receivables Purchase Agreement, the Lock-Box
Agreements, each Purchaser Group Fee Letter, the Purchase and Sale Agreement and
all other certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with any
of the foregoing, in each case as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the Receivables Purchase
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

Page 3 of 3